NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MANUEL ANTONIO GARAY-                           No.    13-73025
 CASTILLO,
                                                 Agency No. A029-134-152
                  Petitioner,

   v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                          Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Manuel Antonio Garay-Castillo, a native and citizen of Nicaragua, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Garay-Castillo

failed to establish past persecution. See id. at 1185-87. Substantial evidence also

supports the agency’s determination that Garay-Castillo failed to establish an

objectively reasonable fear of future persecution. See Nagoulko v. INS, 333 F.3d

1016, 1018 (9th Cir. 2003). Thus, we deny the petition for review as to Garay-

Castillo’s asylum claim.

       Because Garay-Castillo failed to establish eligibility for asylum, he

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Garay-Castillo failed to show it is more likely than not that he would be

tortured by or with the consent or acquiescence of the Nicaraguan government.

See Robleto-Pastora v. Holder, 591 F.3d 1051, 1058 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                         2                                     13-73025